The CouRT,
however, (nem. con.) was of opinion that the justices had no jurisdiction, as the child was not before them.
Mr. Duncausen and Mr. Elwood, each.applied to the Court to have the child bound to him. The Court said they were willing to hear the statements of both, and any evidence which either might produce.
Mr. Duncausen then read a statement of the facts which preceded the present application; whereupon
The Court ordered the child to be discharged from the indentures, and to be bound out to Mr. Duncausen by the Orphans’ Court, on the terms mentioned in the discharged ’ indentures ; Cranch, C. J., doubting; being rather of opinion' that it was a case in which the Court could only discharge, and could not make, any further order.